33DETAILED ACTION

This action is responsive to papers filed on 9/9/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl (U.S. Pub No. 2012/0285089) in view of Hutton (U.S. Pub No. 2018/0053226), and further in view of Kim (U.S. Patent No. 11,047,614)
Regarding claims 4, 21, Artwohl teaches a first retail product container including: an internal storage volume; a movable door; a first display affixed to the movable door, and a customer detector (Paragraph 0044); and a controller comprising: one or more processors; and a memory storing controller instructions that, when executed by the one or more processors, cause the controller to: establish communications with the first retail product container over a communications channel (Paragraph 0035); instruct the first retail product container to display a full screen advertisement (Paragraph 0035); receive, from the first retail product container, an indication of a detection of a customer by the customer detector within a first predetermined distance from the first retail product container (Paragraph 0044); and instruct the first retail product container to terminate the full screen advertisement and to display other information (Paragraph 0044).
Artwohl does not appear to specify the products located in the internal storage volume of the first retail product container are blocked from view by the movable door.  However, Hutton teaches a transparent display on the front door of a product container that has adjustable opacity (Paragraphs 0045-0046, adjustable opacity means that the display can be transparent or opaque, thus blocking the view of the interior products).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a display that could be transparent or opaque since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Artwohl does not appear to specify a sensor configured to detect movement of the movable door and instructing the first retail product container to terminate the display of the planogram on the first display after a detection, by the sensor, of movement of the movable door from a first position to a second position.  However, Kim teaches a sensor configured to detect movement of the movable door and instructing the first retail product container to terminate the display of the displayed data on the first display after a detection, by the sensor, of movement of the movable door from a first position to a second position (Paragraphs 0276-0282).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to stop showing information on the outside of the door should the door be opened, since the individual opening the door wouldn’t be able to see it anyway and it would use less energy.
Artwohl teaches displaying various types of information on the displays, such as product pricing of contents physically contained within the container (Paragraph 0008), or advertising (Paragraph 0044).  These claims introduce the specific data content of the display (specifically a planogram relating to retail products physically contained in the internal storage of the retail product container).  It could be argued that Artwohl does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type of data content.  Such data content does not functionally relate to the steps and the subjective
Regarding claims 5, 22, Artwohl does not appear to specify the products located in the internal storage volume of the first retail product container are blocked from view by the movable door.  However, Hutton teaches a transparent display on the front door of a product container that has adjustable opacity (Paragraphs 0045-0046, adjustable opacity means that the display can be transparent or opaque, thus blocking the view of the interior products).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a display that could be transparent or opaque since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Artwohl teaches displaying a first advertisement on the display screen of a first retail product container (Paragraph 0035); detecting a human form of a customer within a predetermined distance of the first retail product container (Paragraph 0044); and in response to the detecting, instructing the first retail product container to terminate the first advertisement and to display on the display screen, different information other than the advertisement (Paragraph 0044, change current advertising to another tailored display).
Artwohl does not appear to specify the products located in the internal storage volume of the first retail product container are blocked from view by the movable door.  However, Hutton teaches a transparent display on the front door of a product container that has adjustable opacity (Paragraphs 0045-0046, adjustable opacity means that the display can be transparent or opaque, thus blocking the view of the interior products).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a display that could be transparent or opaque since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Artwohl does not appear to specify a sensor configured to detect movement of the movable door and instructing the first retail product container to terminate the display of the planogram on the first display after a detection, by the sensor, of movement of the movable door from a first position to a second position.  However, Kim teaches a sensor configured to detect movement of the movable door and instructing the first retail product container to terminate the display of the displayed data on the first display after a detection, by the sensor, of movement of the movable door from a first position to a second position (Paragraphs 0276-0282).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to stop showing information on the outside of the door should the door be opened, since the individual opening the door wouldn’t be able to see it anyway and it would use less energy.
Artwohl teaches displaying various types of information on the displays, such as product pricing of contents physically contained within the container (Paragraph 0008), or advertising (Paragraph 0044).  These claims introduce the specific data content of the display (specifically a planogram relating to retail products physically contained in the internal storage of the retail product container).  It could be argued that Artwohl does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 19, Artwohl teaches the method further comprising: in response to the detecting, generating an opt-in invitation indication on the display of the first retail product container; receiving, by a communication interface of the first retail product container, a notification when the customer opts-in; in response to the receiving, interacting with the customer through an application executing on a communication device of the customer; and customizing a second advertisement on the display of the first retail product container based on preferences corresponding to the customer (Figure 1 Reference 34, Paragraphs 0043-0044).  Human forms naturally comprise human faces, and the human forms of Artwohl are believed to not deviate from that norm.

Allowable Subject Matter
Claims 6, 8-17, 20, and 23-25 as currently written are allowable over prior art. However, the claims being dependent on currently rejected claims represents a barrier to allowability. Examiner notes that any amendments made to the claims in an attempt to correct pending rejections could drastically alter the claim scope and could open up the possibility of prior art being applied in a future action.

Response to Arguments
Applicant has incorporated the elements of claim 7 into claim 4 since the previous action indicated claim 7 would be allowable.  However, Examiner misread the dependency of claim 7 (initially thinking it depended from claim 6, when in reality, it depended from claim 4)  and included it with the listing of allowable claims.  While the claims still stand rejected, because of the unfortunate oversight in the previous Office Action, the current Office Action is Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621